PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/342,010
Filing Date: 15 Apr 2019
Appellant(s): FREDY DOLL BETEILIGUNGS-GMBH



__________________
Marcus P. Dolce
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang
Regarding Claim 1, Hwang discloses a motor vehicle battery module “10” (Hwang [0005]) comprising: multiple individual batteries “16” (Hwang [0017]) each of which has at least one housing (Hwang Fig. 4, each battery “16” has a housing) and at least one galvanic cell disposed within the housing, since the batteries are secondary batteries (Hwang [0017]), an example of a galvanic cell;
a fixing frame “22”, “24” which fixes the secondary batteries (Hwang [0018], see also Fig. 4) reading on a joining device, by which the individual batteries “16” are assembled to form a battery module “10” that can be handled as a whole;
the battery module has on an outside thereof, a protection layer “30” (Hwang [0016]) wrapping the battery assembly “10” (Hwang [0016]) thus reading on surrounding at least sections of the battery module, that comprises a wax (Hwang [0015]). The Examiner notes the claim requires the protective layer to be spray-applied, which is a product by process limitation. Patentability of product claims is based on the structure of the claimed product. Because the “spray-applied” protective layer does not provide any additional structure beyond a layer, it does not provide any additional patentable distinctiveness to the claim. Thus, since Hwang discloses a protective layer surrounding the battery module, the limitation is met.
Hwang does disclose wherein vehicle batteries require high energy supply (Hwang [0004]). However, Hwang does not explicitly disclose wherein the battery module has an energy content of at least 5kWh or wherein the protection layer includes a wax incorporated into a matrix of a binder. Hwang does not disclose the thickness of the protective layer.
In a similar field of endeavor as it pertains to thermal protection systems for vehicle batteries (Wayne [0002]), Wayne teaches a vehicle battery module that maximizes the energy storage capacity to be at least 100 kWh (Wayne [0030]), which falls within the claimed range of at least 5kWh. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to maximize the energy content of the battery of Hwang such that it exceeds the claimed range of at least 5 kWh, in order to provide an adequate supply for a vehicle battery. 
In a similar field of endeavor as it pertains to thermal protective layers for battery assemblies (Hartmann [0007]), Hartmann teaches a similar coating material comprising a polymer binder matrix incorporating a phase change material (Hartmann [0111]), such as a wax (Hartmann [0131]) into the matrix. Hartmann teaches that such a matrix format can have improved physical properties than wax alone (Hartmann [0237]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the wax of Hwang into a polymer binder matrix in order to increase the physical properties of the protective coating layer, and the skilled artisan would have a reasonable expectation that the wax would still be able to perform as a protection layer as desired.
Hartmann further teaches wherein the coating thickness can be adjusted for the specific application, and that a higher heat generating can use a larger thickness (Hartmann [0107]) in order to have adequate heat absorbing capacity, but also notes that minimizing the thickness helps save space in the battery pack (Hartmann [0318]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the coating thickness as taught by Hartmann such that it falls within the claimed range of between 5 and 50 µm in order to balance heat absorbing capacity with space. See also MPEP 2144.05 (II)(B), since the thickness is a result-effective variable.  
Regarding Claim 2, Hwang discloses all of the claim limitations as set forth above. Hwang further teaches wherein the joining device “22”, “24” (Hwang [0018], see also Fig. 4) comprises an outer housing “22”, “24” that completely surrounds the individual batteries (Hwang Fig. 4) and the protective layer is applied to the outside of the outer housing “22”, “24” and at least predominantly covers the outside surface (Hwang Fig. 3), since protection layer “30” covers the whole battery assembly (Hwang [0015]).
Regarding Claim 14, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses wherein the protective layer “30” (Hwang [0016]) comprises a material, wherein the material includes a wax (Hwang [0015]), that is solid at room temperature and melts at elevated temperature (Hwang [0015]) that preferably has a phase change point of 46-90°C (Hwang [0015]), falling within the claimed solidification point in a range of 30 to 95°C. However, Hwang does not disclose wherein the material is a spray material and wherein the wax is a paraffin wax.
Hartmann further teaches wherein the coating can be applied by a number of suitable application methods including spray coating (Hartmann [0314]), thus reading on a spray material. Hartmann further teaches a list of suitable phase change materials including paraffin wax (Hartmann [0133]) having a solidification point in the range of -5.5 to 61.4 °C (Hartmann [0133], see also table), overlapping with the claimed solidification point.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the wax of Hwang to include a paraffin wax as taught by Hartmann in order to ensure the phase change material has a suitable melting temperature and is expected to be able to suitably absorb heat during a phase change.   
Regarding Claim 15, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the binder matrix. 
Hartmann teaches a polymer binder matrix incorporating a phase change material (Hartmann [0045]), such as a paraffin hydrocarbon wax (Hartmann [0131]) into the matrix. Hartmann teaches that such a matrix format can have improved physical properties than wax alone (Hartmann [0237]), and further the coating may be applied by a number of suitable application methods including spray coating (Hartmann [0314]), in which the binder forms, after solidification (curing) (Hartmann [0246]), a polymer matrix incorporating the phase change material (Hartmann [0045]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the wax of Hwang into a polymer binder matrix in order to increase the physical properties of the protective coating layer, and the skilled artisan would have a reasonable expectation that the wax would still be able to perform as a protection layer as desired.
Regarding Claim 16, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the binder. 
Hartmann further discloses wherein the binder of the polymer matrix (Hartmann [0045]) is cross-linkable by oxidation (Hartmann [0247]) or UV radiation (Hartmann [0247]). Hartmann discloses wherein the crosslinked configuration is desirable to control elastomeric properties (Hartmann [0101]), since the crosslinked portion create entanglements that create a certain degree of fixation in the polymer matrix (Hartmann [0240], [0244]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the thermal phase change material coating of Hwang to include a cross-linkable binder as taught by Hartmann in order to control the elastomeric properties of the finished polymer. 
Regarding Claim 17, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding a mineral oil as a carrier component.
Hartmann further teaches using a solvent that thins out the coating material that can polymerize into a PCM itself (Hartmann [0312]), which reads on a carrier component since it thins out the coating material for easy application, and further teaches that examples of phase change materials include paraffinic hydrocarbons and oils (Hartmann [0131]) which the skilled artisan understands is the same as a mineral oil. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the coating of Hwang to further include a paraffinic hydrocarbon oil as a solvent as taught by Hartmann in order to reduce the viscosity of the coating material while providing additional PCM capability.
Regarding Claim 18, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the binder.
Hartmann further teaches wherein the binder is solidified by reactive curing, to form the binder matrix, no solvent needs to be driven out (Hartmann [0311], [0312]), and thus is free of solvents that have to be removed in solidification of layer-forming components.
Regarding Claim 19, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the viscosity of the coating material.
Hartmann further teaches wherein it is important to control the viscosity of the spray material in order to balance sufficient gap fill/reduction of air spaces for good thermal conductivity while maintaining the structural stability of the material (Hartmann [0236]) and further that polymer molecular weight also impacts viscosity, that is higher molecular weight leads to low viscosity (no flow) (Hartmann [0242]). The Examiner notes the method in which viscosity is measured, that is, DIN 53019-1/ DIN EN ISO 3215, is not given patentable weight and does not any add patentable distinction to the claim.
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the viscosity of the coating material as taught by Hartmann such that it falls within the claimed range of 80 to 240 mPas at 23°C in order to balance good thermal conductivity with structural stability. See also MPEP 2144.05 (II)(B), since the viscosity of the coating material is a result-effective variable.  
Regarding Claim 20, Hwang discloses all of the claim limitations as set forth above. Hwang further teaches wherein the coating material is designed to isolate the battery assembly from the external environment (Hwang [0009]), but allows for the leads to be exposed (Hwang [0009]), and furthermore wax phase change material (Hwang [0015]) is not electrically conductive. 

 (2) Response to Argument
Appellant argues that it is not obvious to combine the references as set forth to result in the elements of independent claim 1. Particularly, Appellant argues that it would not be obvious to one of ordinary skill in the art to modify the teachings of the references to result in a thickness 20 times smaller than 1 mm. 
The Examiner notes that the prior art Hwang does not teach a 1 mm thickness, or any thickness to show the relative thickness of the coating layer. As such, the argument that there is no motivation to modify the references to result in a thickness 20 times smaller than 1 mm thick is not based on any disclosure in the prior art. 
Appellant further argues that the battery module has a spray-applied protective layer having a thickness of 5 µm to 50 µm, and that this thickness is an important aspect of the instant invention in order to serve as corrosion protection and protection of the body of the vehicle.
The references do not specifically teach a protective layer thickness; however, Hartmann does teach that the thickness can be varied. Hartmann teaches wherein a spray-applied coating of a similar type of protective coating layer is a suitable application method for batteries. Hartmann further teaches wherein the thickness of the coating layer can be adjusted for the specific application, such as a larger thickness for a higher heat generation, but also notes that minimizing thickness can help save space [0318]. This teaching is then applied to the battery module of Hwang, which has a protective coating applied to the battery module as a whole. As such, one of ordinary skill in the art would be able to optimize the thickness, as protective layer thickness is taught to be a result-effective variable (see MPEP 2144.05(II)(B)). Hartmann also discloses spray-applying the coating in a film [0314], and it would be obvious to one of ordinary skill in the art that a “film” is a thin layer. Additionally, it is known in the art that a spray-application method results in a thin, even coating layer, and the nature of this application method allows for a great degree of control of the thickness based on desired characteristics. 
Appellant further argues it would not be obvious to use such a thin layer from the disclosures of the references. Particularly, appellant argues the fixing frames “22”, “24” of Hwang need to be thick enough to hold the batteries together and the Hwang references does not contemplate that the protection layer could be at least 20 times smaller than a millimeter, since there needs to be clearance between the fixing frame “22”, “24” and the accommodation space “42” of the casing “40” (See Hwang Fig. 3 and 4). Appellant further argues that the spacing between the batteries and the accommodation space of the casing is even greater than the space between the fixing frame and the accommodation space since the fixing frames extend beyond the periphery of the batteries and as such the spacing must allow for both the battery assembly into the casing and provide clearance for the fixing frames, and thus would not be obvious to make this distance less than 20 times smaller than a millimeter. 
It is noted that the prior art Hwang reference does not disclose measurements of the fixing frames or the thickness of the protective layer. Appellant relies upon a supposed measurement “this clearance must be more than a millimeter” on page 7 of the appeal brief to compare with the instant claims. This argument is not persuasive as the prior art does not reasonably give information to estimate the size of these components, and appellants’ arguments are not based on any disclosure provided in the prior art. Furthermore, the structure of Hwang, rather than the method of manufacturing, is relied upon. While Hwang teaches a method of pouring the protective coating material into the battery casing after the module is placed, the reference still teaches the completed structure of a battery encased in a protective layer. While Hwang does not specifically teach the thickness desired of this protective layer, it is open to optimization and modification as long as this protective layer is still incorporated surrounding the battery module as a whole.
Appellant further argues that it is not possible to pour wax into the accommodation space such that it has the claimed thickness.
Hwang is not relied upon to teach the wax pouring method, rather the general structure of the battery module comprising a protective coating. Altering the method of applying the protective coating to the battery module is not precluded by the disclosure of Hwang. Instead, Hartmann is relied upon to teach spray application method with a specific taught benefit for controlling the thickness of the protective layer. 
Appellant further argues that the primary objective of Hwang is to protect the battery assembly from the external environment and temperature, and that the dimensions as set forth in claim 1 are not obvious in view of this motivation, since the casing is desired to filled with the protection layer. Thus, the objective of Hwang is different than that of the instant application.
The Examiner submits that the protective layers disclosed by Hwang is taught as a thermal protective layer to protect the batteries from external heat. This is in comparison to the instant application’s objective to provide a corrosion protective layer for protection of a vehicle body from potential electrolyte leaks. It is expected that thermal protective layers would have suitable thermal protection regardless of where the heat is coming from, whether from heat generated by the battery or external environmental heat. It is noted that “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant,” see MPEP 2144 (IV). That is, as long as the claimed structure is taught, the thrust of the invention of the prior art reference does not need to be the same as the instant application. The prior art teaches the claimed wax incorporated binder and as such reads on this limitation. 
Appellant further argues Wayne is drawn to a composite heat spreader and battery module and does not disclose any spray-applied protective layer having a thickness of 5 µm to 50 µm as claimed. Appellant notes that Wayne is relied upon to teach the energy storage of the Hwang reference. 
Examiner notes that Wayne is relied upon to teach the energy storage capacity, and is not relied upon to teach the spray applied coating having the thickness as claimed. There is nothing that suggests that the storage capacity taught by Wayne is not compatible with the teachings of the other prior art Hwang. 
Appellant argues that Hartmann is drawn to a cover or casing for thermal management of batteries, and does not disclose that the protective layer comprising a PCM and TMM can be spray-applied having a thickness between 5 µm and 50 µm, since Hartmann does not disclose that the cover/casing has the miniscule thickness as claimed. Appellant further argues that Hartmann does not teach that the protective layer has the claimed thickness, rather just teaches that altering the thickness in certain areas may allow for better use of space.
The Examiner submits that the protective layer of Hartmann is taught as a thermal protective layer and one of ordinary skill in the art would have reasonable expectation that teachings of similar thermal protective layers comprising similar components (e.g. wax) are compatible with one another, such as the one taught by Hwang and the instant invention. Hartmann teaches the protective layer thickness can be adjusted for the specific application, such as a larger thickness for a higher heat generation, but also notes that minimizing thickness can help save space. It is understood that this teaching may be suitably applied to optimize the thickness over just a portion or the entire thickness of the protective layer. Furthermore, it is noted that the instant specification at [0061] discusses that the protective layer is not particularly limited, and discloses a much broader range of 5 µm to 0.5 mm. This range is quite large, and states that thicker layers are possible with the protective layer material, but that lower layer thicknesses are generally sufficient. The instant specification also discusses that the thickness can be varied [0061] and but this range does not seem to be particularly limited. There is no showing of criticality or unexpected results provided by the claimed range, particularly the upper limit of 50 µm, so as to support the supposition that the prior art cannot be 20 times less than 1 mm. 
Appellant argues that one skilled in the art would not read the cited prior art and decide to have a layer that has a thickness between 5 µm and 50 µm, since the range would not help to serve the purpose of the prior art, as outlined for temperature protection. Further, such a thickness would not be feasible with the Hwang reference, and optimizing the layer for heat control would not arrive at a thickness between 5 µm and 50 µm.
The Examiner submits that the prior art of Hartmann notes a motivation for including a thin film protective layer, as well as reasoning as to the benefits of thicker versus thinner protective layers that shows the layer thickness as a result-effective variable that would be obvious to optimize by one of ordinary skill in the art to arrive at the claimed range. Additionally, it is noted that there is no showing of unexpected results or criticality to the claimed range. When using the teachings of Hartmann with the teachings of Hwang, the battery module as a whole can utilize a wax incorporated into a binder matrix surrounding the battery module as a whole, with the thickness being optimized for thermal protection and space saving purposes.
Appellant further argues concerning Claim 2 that the prior art does not teach the joining device completely surrounding the individual batteries. 
The Examiner submits that the joining device “22” fully encircles and “completely surrounds” the batteries (See Hwang Fig. 4, “22”). The examiner notes that “completely surrounds” is a broad limitation that does not narrow the interpretation to the embodiment in the instant drawings alone. The prior art joining component completely surrounds the batteries and as such reads on the claims. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KIRSTEN B TYSL/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                        

                                                                                                                                                                                                
Conferees:
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722       
                                                                                                                                                                                                 
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.